Name: Commission Regulation (EEC) No 3390/80 of 23 December 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 356/ 130 . 12 . 80 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3390/80 of 23 December 1980 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, therefore, delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 1488/79 (4); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (5), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 7 thereof, Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 148 , 28 . 6 . 1%8 , p. 13 . O OJ No L 204 , 28 . 7 . 1978 , p . 6 . O OJ No L 119, 15 . 5 . 1979 , p . 5 . 0) OJ No L 134, 31 . 5 . 1980 , p . 14 . (*) OJ No L43, 15 . 2 . 1977 , p . 1 . 0) OJ No L 181 , 18 . 7 . 1979, p . 20 . No L 356/2 Official Journal of the European Communities 30 . 12 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President 30 . 12 . 80 Official Journal of the European Communities No L 356/3 ANNEX V) Consignment A B C ' 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary WFP * 3 . Country of destination Tanzania India 4 . Total quantity of the consignment 50 tonnes 500 tonnes 200 tonnes '5 . Intervention agency responsible for delivery British 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Tanzania 2298 / Butteroil / Zanzibar / Gift of the European Economic Community / Action of the World Food Programme' 'India 2206 p 3 / Butteroil / Calcutta / Gift of the European Economic Community / Action of the World Food Programme' 'India 2206 p 3 / Butteroil Paradip / Gift of the European Economic Community / Action of World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 31 January 1981 Delivery in March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the" beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 12 January 1981 No L 356/4 Official Journal of the European Communities 30 . 12 . 80 Consignment D E F 1'. Application of Council Regu ­ lation : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary WFP 3 . Country of destination India , 4. Total quantity of the consignment 200 tonnes 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (5) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'India 2206 p 3 / Butteroil /Kandla / Gift of the European Economic Community / Action of the World Food Programme' 'India 2206 p 3 / Butteroil / Bombay / Girt of the European Economic Community / Action of the World Food Programme' 'India 2206 p 3 / Butteroil / Kochin / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in March 1981 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 30 . 12 . 80 Official Journal of the European Communities No L 356/5 Consignment G H 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary I Sudan Guyana 3 . Country of destination J 4. Total quantity of the 200 tonnes 100 tonnes consignment 5 . Intervention agency responsible for delivery German French 6. Origin of the butteroil (*) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note (') 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Sudan* 'Butteroil / Gift of the European Economic Community to Guyana' 9. Delivery period Delivery as soon as possible and at the latest 31 January 1981 Delivery in February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs or supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 12 January 1981 No L 356/6 Official Journal of the European Communities 30 . 12 . 80 Consignment I 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 1312/80 ( 1980 programme) (EEC) No 1313/80 (general reserve) 2 . Beneficiary 3 . Country of destination J Algeria 4 . Total quantity of the consignment 200 tonnes 5. Intervention agency responsible for delivery French 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique algÃ ©rienne dÃ ©mocratique et populaire / Ã distribuer gratuitement' 9 . Delivery period Loading as soon as possible and at the latest 15 January 1981 10. Stage and place of delivery Port of unloading Algiers (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (') Croissant-Rouge algÃ ©rien, Monsieur Ben Aouane, 8 bis rue Henri Dunant, Alger (tel . 213 64 57 27) 12 . Procedure to be applied todetermine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  30 . 12 . 80 No L 356/7Official Journal of the European Communities Consignment K 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 (general reserve) 2 . Beneficiary 1 Peru 3 . Country of destination J 4 . Total quantity of the consignment 300 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butterati (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Peru / Para distribuciÃ ³n gratuita' 9 . Delivery period Loading in February 1981 10. Stage and place of delivery Port of unloading Callao (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Oficina nacional de apoyo alimentario, Natalio Sanchez, 220 Piso 14, Lima, Peru (tel . 24 64 93) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 No L 356/8 Official Journal of the European Communities 30 . 12 . 80 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C ' edition of the Official Journal ofthe European Communities. (J) Other than those set out in the Annex II to Regulation (EEC) No 303/77 . (&lt;) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . ( 5 ) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.